Citation Nr: 1232737	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-34 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome. 

2.  Entitlement to service connection for a bilateral ankle disability. 

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1999 to September 2005. 

This matter is before the Board of Veterans' Appeals (Board) from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for carpal tunnel syndrome; tendonitis, ankles; tendonitis, right shoulder; and, bilateral foot pain, status post stress fractures.  

In March 2011 the Board remanded the Veteran's current claims for additional development.  In a May 2012 rating decision, the Appeals Management Center (AMC) granted service connection for "right foot, third metatarsal residual of in service stress fracture of the third proximal metatarsal, claimed as bilateral foot pain, status post stress fracture" with a 0 percent evaluation, effective September 24, 2005.  Because the Veteran has been granted the full benefit she sought regarding her right foot, a claim of service connection for right foot pain, status post stress fractures, is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's claims have been re-characterized to better comport to the evidence of record and the development of her claims.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In July 2012 the Veteran submitted duplicative copies of her STRs and buddy statements from service to the Board.  Since the agency of original jurisdiction (AOJ) has already considered this evidence in prior adjudicative decisions, there is no need for the Veteran to waive her right to have the AOJ consider this evidence in the first instance and the Board may proceed with her claims.  See 38 C.F.R. § 20.1304.




FINDINGS OF FACT

1.  There is no competent evidence that the Veteran currently has carpal tunnel syndrome. 

2.  There is no competent evidence that the Veteran currently has a left or right ankle disability. 

3.  There is no competent evidence that the Veteran currently has a right shoulder disability. 

4.  There is no competent evidence that the Veteran currently has a left foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for carpal tunnel syndrome disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

4.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An August 2006 pre-adjudication letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The Veteran's service treatment records (STRs) have been obtained; she did not identify any VA or private treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted to assess the nature and etiology of the Veteran's claimed disabilities; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks service connection for carpal tunnel syndrome, a bilateral ankle disability, a right shoulder disability, and a left foot disability.  She contends that her claimed disabilities had their onset during service, and that throughout service she endured pain, which she treated with large amounts of Motrin.  The Veteran contends further that her ligaments in her ankles and feet were stretched beyond repair, and that when she was dismissed from service for not meeting height and weight standards she was broken and given no recognition for her service.  The Veteran also submitted numerous buddy statements authored by fellow service members prior to her discharge that noted that she had numerous injuries during service that limited her ability to do physical training, but that she should not be discharged.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the Veteran's copious STRs shows that she received treatment for ankle, foot, and right shoulder pain and neurologic complaints related to her arms and hands during service.  Specifically, November 1999 STRs noted that the Veteran was given an assessment of ankle pain, probable ankle strain.  September 2000 STRs indicated that the Veteran complained of right shoulder pain and had diminished strength; an assessment of right muscle strain was given.  Similarly, December 2000 STRs noted that she complained of bilateral shoulder pain and was given an assessment of right shoulder strain; cannot rule out right rotator cuff tear.  November 2001 STRs noted an impression of bilateral upper extremity paresthesias of unclear etiology; no evidence of neurologic disease.  March 2003 STRs indicated that she complained of right knee and right arm numbness; an assessment of peripheral neuropathy was given.  September 2003 STRs noted that she complained of left foot pain and was given a diagnosis of rule out stress fractures.  A September 2003 periodic examination noted that clinical evaluation revealed that the Veteran's upper and lower extremities were normal and that she was normal neurologically.  

A July 2004 medical board examination noted that the Veteran reported she had a past or current history of swollen or painful joints, cramps in her legs, broken bones, foot trouble, and nerve injury.  However, clinical evaluation revealed that she had normal upper and lower extremities, abnormal feet, and was normal neurologically.  It was noted that the Veteran had pes planus, a third right metatarsal stress fracture, and bilateral lower extremity peripheral neuropathy.  A February 2005 STR noted that she had bilateral lower extremity paresthesia for 2 years from running and was given diagnoses of stress fracture, right third metatarsal, and bilateral peripheral neuropathy.  An August 2005 recommendation of separation document noted that she was recommended for a general discharge by reason of failure to control body weight.  

However, despite the Veteran's in-service treatment and complaints, following service there is no competent evidence that the Veteran has been diagnosed with any type of carpal tunnel syndrome, a bilateral ankle disability, a right shoulder disability, or a left foot disability at any time during the pendency of her claim.  

A VA examination was conducted in May 2011.  The examiner noted a review of the Veteran's claim file and discussed the Veteran's STRs showing treatment for right shoulder, feet and ankle, and arm and hand numbness and pain.  The examiner also elicited a history from the Veteran about her claimed disabilities.  It was noted that she was a full time police officer.  A physical examination was conducted and x-rays of the shoulders and ankles were performed and reviewed by the examiner.  Diagnoses of right shoulder, stable joint, normal examination; right ankle, stable joint, normal examination; and, left ankle, stable joint, normal examination, were given.  It was noted that her ranges of motion were outside the range of what is normal by VA standards, but they were a normal variant for her and do not represent any pathology that would warrant a separate diagnosis.  

Regarding her feet, a physical examination was conducted and x-rays were performed and reviewed by the examiner.  A diagnosis of left foot, stable joints, normal examination, was given.  

Regarding her claimed carpal tunnel syndrome, physical and neurologic examinations of her arms were conducted and a diagnosis of no carpal syndrome found, right or left, was given.    

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, ankle, shoulder, or foot pain, or arm and wrist numbness alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant had a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran's current claim of service connection for carpal tunnel syndrome, and bilateral ankle, right shoulder, and left foot disabilities was received by the RO in July 2006, and during the pendency of her claim the medical evidence of record does not show that she has had any of these disabilities.  

As a layperson, the Veteran is competent to give evidence about observable symptoms such as pain in her feet, ankles, or shoulder, or numbness in her arms, wrists, or hands.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a lay person without medical training she is not competent to give an opinion as to whether she has a currently diagnosed carpal tunnel, ankle, shoulder, or foot disability.  Such is a matter for a medical professional with medical training.  See Layno, supra.  Thus, while the Veteran's reports of pain and numbness have been considered, the competent evidence of record, including the May 2011 VA examination report and her STRs, show that although she had treatment in service for her claimed disabilities, no medical professional has found that she has had any of her claimed disabilities at any time during the pendency of her claim.  See Jandreau, supra. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for carpal tunnel syndrome, a bilateral ankle disability, a right shoulder disability, and a left foot disability is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for carpal tunnel syndrome is denied. 

Entitlement to service connection for a bilateral ankle disability is denied. 

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a left foot disability is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


